Citation Nr: 0527355	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  03-00 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Chicago, Illinois


THE ISSUE

Entitlement to special monthly death pension benefits based 
on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from June 1943 to January 1946.  He died in June 2001, 
and in August 2001 the appellant was awarded non-service 
connected death pension benefits.  This matter is before the 
Board of Veterans' Appeals (Board) on remand from the United 
States Court of Appeals for Veterans Claims (Court).  In a 
June 2005 Order, the Court endorsed a June 2005 Joint Motion 
of the parties to vacate the June 2004 Board decision that 
denied special monthly death pension benefits based on the 
need for aid and attendance (not special monthly 
compensation, as stated in the Joint Motion), and remand the 
matter for development and readjudication consistent with the 
instructions in the Joint Motion.  The case was originally 
before the Board on appeal from a July 2002 rating decision.  
In November 2003, the appellant testified at a Travel Board 
hearing before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A statement from Jacqueline Leavitt, M.D., dated in September 
2002, indicates the appellant had significant difficulty with 
knee mobility.  In addition, the appellant reported having 
problems doing various activities around the house.

In November 2003, the appellant testified that she needed 
help getting in and out of the bathtub and that she could not 
cook for herself.  She also stated that she sometimes had 
problems getting in and out of bed, using the bathroom, and 
getting dressed unassisted.  She stated that combing her hair 
was difficult due to weakness and pain in her arms.

In the June 2005 Joint Motion for Remand, the parties stated 
that this evidence provided a sufficient basis to invoke VA's 
duty to assist the appellant by obtaining a medical opinion, 
pursuant to 38 U.S.C.A. § 5103A(d)(1), to determine whether 
she meets the criteria for regular aid and attendance.

The Board also notes that, in August 2005, the appellant's 
attorney submitted additional medical evidence that must be 
considered, in the first instance, by the RO.

Pursuant to the June 2005 Order by the Court incorporating 
the June 2005 Joint Motion for Remand, the case is remanded 
for the following:

1.  The RO should arrange for a VA 
examination to ascertain the nature and 
extent of each of the appellant's 
disabilities and their impact on self-
care functions (and also specifically 
including completion of the questionnaire 
provided for aid and attendance 
examinations).  If the examiner finds any 
special examination necessary to assess a 
particular disability, such examination 
should be completed.  The claims folder 
must be available to the examiner for 
review in connection with the 
examination.  The examiner should explain 
the rationale for all opinions given.

2.  The RO should then re-adjudicate the 
claim in light of all the evidence, to 
include the new evidence added to the 
record since the last previous statement 
of the case (SOC).  If the benefit sought 
remains denied, the RO should issue an 
appropriate Supplemental SOC and provide 
the appellant and her attorney the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review.

The purposes of this remand are to compile all evidence 
necessary to decide this claim, and to satisfy due process 
considerations.  The appellant has the right to submit 
additional evidence/argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

